DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.       Claims 1-20 are allowed.                             
 
     Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Jang et al (US 20180308480) teach the following: 

FIGS. 4A and 4B are flowcharts illustrating methods for operating an electronic device including in step 423, the electronic device 101 obtaining  first user speech 501 through a microphone 288 while displaying the first screen 510 [0185], in step 425, the electronic device 101 displaying  a second screen associated with a first task among a plurality of tasks corresponding to the first user speech 501 [0187], and in step 427, the electronic device 101 displaying a third screen associated with a second task among the plurality of tasks corresponding to the first user speech 501 [0188].

Pegg (US 20120127061) teaches the following: 



Kim et al (US 20130305184) teach the following:

Referring to FIG. 5A, the entire region of a screen of the device 1000 may be split into two regions and the first display window and the second display window may be displayed on the two split regions in the split mode. An icon 3 for indicating a list of applications displayed on a title bar of the second display window may be touched by a user [0105].

Regarding claim 1, the prior art does not teach an electronic device comprising: a first housing comprising a first surface and a second surface faced away from the first surface; a second housing comprising a third surface and a fourth surface faced away from the third surface; a first display comprising a folding part rotatably connecting a designated first input of rotating the first housing and the second housing around the folding part to contact portions of the first display, while displaying at least a part of the first screen within the first sub region and displaying at least one of the second screen or the third screen within the second sub region, display a fourth screen within the second display, in response to receiving a designated second input of activating the second display, after receiving the first input, receive a designated third input of rotating the first housing and the second housing around the folding part to separate the contacted portions of the first display, while displaying the fourth screen within the second display, display a fifth screen at least partially related to the fourth screen displayed on the second display, within the display region of the first display, in response to receiving the third input, and display an object for displaying the second sub region comprising at least one of the second screen or the third screen, while displaying the fifth screen.

, receive a designated first input while displaying at least a part of the first screen within the first sub region and displaying at least one of the second screen or the third screen within the second sub region, display an object for displaying the second sub region and a fourth screen distinguished from the first screen, the second screen, and the third screen in the entire display region, in response to receiving the first input, and display a fifth screen based on the fourth screen within the first sub region and display the second screen or the third screen within the second sub region, in response to receiving a designated second input of selecting the object.

Regarding claim 15, the prior art does not teach a method of an electronic device, the method comprising: displaying at least a part of a first screen within a first sub region within a display region of a first display of the electronic device; displaying at least one of a second screen or a third screen within a second sub region beside the first sub region while displaying at least a part of the first screen within the first sub region; receiving a designated first input of rotating a first housing and a second housing of the electronic device around a folding part of the electronic device to contact portions of the first display, while displaying at least a part of the first screen within the first sub region and displaying at least one of the second screen or the third screen within the second sub region; displaying a fourth screen within the second display, in response to receiving a designated second input of activating the second display of the electronic device, after receiving the first input; receiving a designated third input of rotating the first housing and the second housing around the folding part to separate the contacted portions of the first display, while displaying the fourth screen within the second display; displaying a fifth screen at least partially related to the fourth screen displayed within the second display, within the display region of the first display, in response to receiving the third input; and displaying an object for displaying the second sub region comprising at least one of the second screen or the third screen, while displaying the fifth screen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	February 17, 2021